Citation Nr: 1824603	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for status post squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1963 to October 1967 and from January 1970 to June 1985, to include service in Vietnam from April 1970 to March 1971.  He also had service in reserve components of the military.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO declined to reopen a previously denied claim for service connection for squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents.

During the pendency of the appeal, the RO found that new and material evidence had been received to reopen the Veteran's claim.  See Statement of the Case (SOC) dated in May 2016.  However, the Board is required to consider that question independently.  See 38 U.S.C. § 7104(b) (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issues on appeal have been characterized as set forth above, on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the previously denied claim for service connection for squamous cell carcinoma.  For the reasons set forth below, the underlying matter of the Veteran's entitlement to service connection for that disorder is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  By a decision entered in August 2001, the RO in Montgomery, Alabama disallowed the Veteran's claim for service connection for squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's August 2001 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's August 2001 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's August 2001 decision denying service connection for squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents, is final.  38 U.S.C. § 7105 (2001); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2001).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations further provide that service connection is warranted for certain diseases as presumptively due to herbicide exposure.  38 C.F.R. § 3.309(e).  Squamous cell carcinoma of the tonsillar fossa is not among the listed diseases.

In the present case, the evidence reflects that the RO in Montgomery, Alabama disallowed the Veteran's claim for service connection for squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents, by a decision entered in August 2001.  Following a review of the claims file as it then existed, the RO concluded that the available evidence did not support a conclusion that the Veteran's disorder was associated with herbicide exposure.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated later that same month.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's August 2001 decision.  See 38 C.F.R. § 3.156(b).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C. § 7105 (2001); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2001).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's August 2001 decision includes, among other things, a July 2014 statement from a private oncologist to the effect that he "would suspect that [the Veteran's] exposure to Agent Orange probably had some impact on the development of [the] malignancy [of his aerodigestive tract]."   The Board concludes that this evidence is new in that it was not before the RO when the Veteran's claim was previously disallowed.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim (i.e., that his disorder might be attributable to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for squamous cell carcinoma of the left tonsillar fossa extending to the soft palate, claimed as due to exposure to herbicide agents, is reopened.


ORDER

The claim for service connection for squamous cell carcinoma of the left tonsillar fossa extending to soft palate, claimed as due to exposure to herbicide agents, is reopened; to this limited extent, the appeal is granted.


REMAND

The Board notes that the Veteran served in the Republic of Vietnam.  Thus, his exposure to an herbicide agent is presumed.

The Veteran was hospitalized with a diagnosis of squamous cell carcinoma of the left tonsil in January 1995 and underwent resection of the carcinoma that involved radical neck dissection, left mandibulotomy, arterial and venous anastomosis, tracheostomy, and a lip splitting procedure with immediate left radial forearm free flap reconstruction with full thickness skin graft to the forearm.  The issue before the Board is whether the residuals of those procedures are related to service.

In this regard, the record contains a July 1997 statement from a private physician to the effect that "the herbicides used in Vietnam may have played a role in the development of [the Veteran's] upper aerodigestive tract carcinoma."  In addition, as noted previously, the record contains a July 2014 statement from a private oncologist to the effect that the oncologist "would suspect that [the Veteran's] exposure to Agent Orange probably had some impact on the development of [the] malignancy [of his aerodigestive tract]."  Both of these opinions are stated in speculative terms.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  As such, the AOJ sought a VA medical opinion on the matter.

In February 2016, a VA examiner (an Advanced Practical Nurse) indicated, in effect, that he could not provide an opinion in this case.  The examiner observed that tonsillar cancer was not a disease which is recognized as presumptively due to exposure to herbicide agents; that the Veteran had a history of tobacco use, but was reported to have stopped using tobacco in the 1970s; that the examiner was not able to find literature to support the claim; and that he could "not offer any further insight."  It is not entirely clear from the examiner's report whether he was unable to offer an opinion due to limitations of knowledge in the medical community at large, or due his own lack of training and experience in such matters.  Another opinion must be obtained.

Updated records of the Veteran's VA treatment should also be procured.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have a physician with appropriate experience review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's squamous cell carcinoma of the left tonsillar fossa extending to the soft palate had its onset in, or is otherwise attributable to, the Veteran's period of active service, to include his presumed in-service exposure to herbicide agents in Vietnam.

In so doing, the examiner should discuss the medical significance, if any, of the July 1997 statement of record from a private physician to the effect that "the herbicides used in Vietnam may have played a role in the development of [the Veteran's] upper aerodigestive tract carcinoma," and a July 2014 statement of record from a private oncologist to the effect that the oncologist "would suspect that [the Veteran's] exposure to Agent Orange probably had some impact on the development of [the] malignancy [of his aerodigestive tract]."  The examiner should also discuss the medical significance, if any, of the medical opinion evidence summarized in a February 2008 Board decision of record (pertaining to a different veteran), to the effect that "growing literature . . . establishe[s] a link between Agent Orange exposure and the subsequent development of carcinoma in the aerodigestive tract."

A complete medical rationale for all opinions expressed must be provided.  If it is the examiner's conclusion that he or she cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide the reasons why the opinion would require speculation.  The examiner must indicate, for example, whether there is a need for further information or testing necessary to make a determination, and whether an opinion cannot be rendered due to limitations of knowledge in the medical community at large (as opposed to limitations of the examiner's knowledge).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


